Citation Nr: 1432964	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

Although in his Substantive Appeal (on VA Form 9) the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - in other words a Travel Board hearing - he subsequently withdrew that request in February 2012.  See 38 C.F.R. § 20.704(e) (2013).

In December 2012, the Board remanded the claim for further development - including especially for medical opinions concerning whether the Veteran is unemployable on account of his service-connected disabilities so as to, in turn, warrant the granting of his TDIU claim.


FINDING OF FACT

The Veteran's service connected disabilities meet the schedular criteria for a TDIU, and the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, as to whether these disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, though, given the favorable disposition of this TDIU claim, the Board need not discuss whether there has been compliance with these obligations.

II.  Analysis

To establish entitlement to a TDIU, there must be impairment so severe that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is "whether the Veteran's service[-]connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither 
non-service-connected disabilities nor advancing age may be considered in the determination, but consideration may be given to the Veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned for unemployability - provided that, if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  For multiple disabilities, there must be must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or single accident, such as multiple injuries incurred in combat, also if affecting both upper or lower extremities, are considered as one disability in determining whether these threshold minimum rating requirements are met.  See 38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are:  posttraumatic stress disorder (PTSD) (rated as 30-percent disabling), residuals of a shell fragment wound (SFW) to his right chest involving injury to Muscle Group II (20-percent disabling), pleural cavity injury with retained foreign body (20-percent disabling), bilateral hearing loss (20-percent disabling), tinnitus (10-percent disabling), and three scars of the right anterior chest wall (0-percent disabling, so noncompensable).  His chest muscle disability and pleural cavity disability stem from common etiology (i.e. wounding during combat in September 1968).  Thus, they are considered as one disability ratable as 40 percent or more (i.e. the two 20 percent ratings combine to a 40 percent rating - see 38 C.F.R. § 4.25).  Additionally, his PTSD is also the result of his combat experience.  Moreover, his combined disability rating is 70 percent.  Accordingly, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  He therefore need not resort to having his claim considered, instead, on an extra-schedular basis under the alternative provisions of § 4.16(b).

A TDIU is an adjudicative determination, not primarily a medical one, though medical evidence is to be considered (as is lay evidence) and weighed in the TDIU adjudication.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran is shown to have completed high school, so has a 12th grade education.  He worked at a lumber company for nine months just after separating from service and then subsequently worked full-time for the U.S. Postal Service (USPS), most recently as a dock expediter until retiring in 2008.  There are a number of medical opinions of record concerning the effect of his service-connected disabilities on his employability in terms of his ability to return to the workforce in a substantially gainful capacity. 

Considering whether the Veteran could currently perform physically-demanding work, a January 2013 VA respiratory examiner found that the Veteran's restrictive lung disease would preclude him from performing physically-demanding jobs, and a January 2013 VA general medical examiner found that the Veteran's restrictive lung disease limited his ability to perform physical tasks.  Also, a January 2013 VA mental health examiner found that the Veteran suffered from fatigue due to sleep disturbance because of his PTSD and, as a result, would require rest breaks during the work day.  Additionally, there is no competent and credible evidence of record specifically tending to indicate that, in combination, his service-connected disabilities do not preclude him from performing physically-demanding work.  Thus, the evidence is at least in equipoise concerning his inability versus ability to perform physically-demanding work as a result of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that the Veteran prevails when the evidence is in equipoise).

Notably, the January 2013 VA examiner concluded the Veteran could still perform janitorial or maintenance work.  However, this finding can only be considered as a determination that his mental health disability would not preclude him from this work, as the examiner specifically indicated that he could not comment on the Veteran's physical disabilities as this examiner was not trained to practice medicine.  (The Board does still find the examiner competent to generally comment on the Veteran's fatigue since he specifically identified this symptom as being related to the Veteran's mental disorder).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the evidence shows his service-connected disabilities preclude him from performing substantially gainful work of a physical nature.  See 38 C.F.R. §§ 3.102, 4.16a.

Considering whether the Veteran could perform sedentary work, the January 2013 VA respiratory examiner found that the Veteran's chest muscle disability and respiratory disability did not preclude such employment, and the January 2013 VA general medical examiner found that these disabilities, along with the Veteran's scarring, did not preclude such employment.  The general medical examiner also found that the Veteran "clearly possessed the training and skills to perform sedentary tasks (i.e., computer usage)."  Additionally, the January 2013 VA mental health examiner concluded the Veteran's mental health did not prevent him from being employed at the Post Office in the past and would not currently prevent him from gainful employment, though he would need to take rest breaks due to his fatigue and he might prefer a shift where he could work alone.  Finally, the January 2013 VA audiologist found that any sedentary employment that entails much telephone communication or personal communication involving more than one person at a time would be difficult; that the Veteran's tinnitus could have a mild impact on certain jobs in which concentration was important, as it would possibly cause him problems staying on task; and that he could possibly do some sort of clerical work in an extremely quiet atmosphere, but that any competing noise would make his ability to hear instructions or communicate very difficult.  

Considering these findings in combination, at best, the Veteran might be able to perform a sedentary job if allowing him to work in an extremely quiet atmosphere without any significant competing noise.  However, even then, he could experience difficulty concentrating because of his tinnitus and fatigue.  He would also require regular breaks because of his fatigue.  

The January 2013 VA general medical examiner believed the Veteran "clearly possessed the training and skills to perform sedentary tasks (i.e. computer usage)."  But there is no indication in the record that his computer abilities extend to being able to perform more than basic data entry tasks specific to the USPS, such as "logging incoming and outgoing mail."  The January 2013 VA mental health examiner also determined the Veteran's mental health disability did not prevent him from returning to his past sedentary USPS work.  However, it does not appear that this past work took place in an extremely quiet atmosphere without any significant competing noise.  Notably, during a March 2002 VA audiology consultation, the Veteran specifically reported that the environment in which he performed his dock expeditor position was often noisy.  Also, his previous job as a postal window clerk would reasonably involve a significant level of noise owing to the presumed presence of co-workers and customers in that environment.  Additionally, there is nothing in the record suggesting his initial position of postal clerk took place in an extremely quiet atmosphere without any significant competing noise.  Thus, considering the limitations presented by his service-connected disabilities, it is not established that he could perform any of his prior substantially gainful employment at the USPS.  

It is theoretically possible there is another type of substantially gainful employment, one taking place in an extremely quiet atmosphere and allowing for regular rest breaks, which the Veteran could perform satisfactorily, with the job skills acquired from his past work, with his relatively limited education, and with his current service-related limitations on concentration stemming from his PTSD and tinnitus.  But there is no evidence of record demonstrating such an occupational category.  Also, even assuming its presence, it is not apparent that he has the ability to actually "secure" such an opportunity, other than, as an example, by accommodation.  This, then, would be tantamount to marginal employment as opposed to employment that is substantially gainful.  38 C.F.R. § 4.18.  Given his communication impairment due to his hearing loss, his fatigue from his PTSD and his concentration limitations attributable to his PTSD and tinnitus, and given there is no affirmative evidence of record specifically indicating he does have the ability to secure such a position, the evidence is at least in relative equipoise concerning his ability versus inability to obtain substantially gainful employment of this nature.  See Gilbert, 1 Vet. App. 49 (1990).  Thus, resolving this reasonable doubt in his favor, the evidence indicates that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment even of a sedentary nature.  38 C.F.R. § 3.102.

In sum, because the evidence shows the Veteran is unable to both secure and maintain substantially gainful employment of either a physical or sedentary nature, a TDIU award is warranted.   38 C.F.R. §§ 3.102, 4.16a; Gilbert, 1 Vet. App. 49 (1990).



ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


